70 F.3d 1277
76 A.F.T.R.2d 95-7744
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Martin J. BECKMAN;  Earlene H. Beckman, Plaintiffs-Appellants,v.Merrill KLUNDT, as Yellowstone County Clerk and Recorder;Yellowstone County, Defendants-Appellees.
No. 95-35721.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 20, 1995.*Decided Nov. 22, 1995.

Before:  PREGERSON, NORRIS and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
Martin and Earlene Beckman appeal the district court's dismissal for failure to state a claim of their 42 U.S.C. Sec. 1983 action against Yellowstone County and Merrill H. Klundt, the Yellowstone County Clerk and Recorder.  The Beckmans contend that Klundt violated their constitutional rights by accepting for filing two federal tax liens that did not meet the requirements of Montana state law.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm for the reasons set forth in the district court's memorandum and order filed June 19, 1995.1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The Beckmans' request that we reconsider this Court's holding in United States v. Winterburn, 749 F.2d 1283 (9th Cir.1984), is beyond our authority as a three-judge panel.  See United States v. Washington, 872 F.2d 874, 880 (9th Cir.1989)